DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 8/03/2022. Claims 1–6 have been amended. Claims 1–6 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 8/03/2022 overcome the claim objections. However, the amended language introduces new claim objections.

Applicant’s amendments filed on 8/03/2022 overcome the rejections under § 112(b). Accordingly, the rejections under § 112(b) are withdrawn.

Applicant’s amendments and arguments filed on 8/03/2022 in regards to the rejections under § 103 have been fully considered but are unpersuasive.
	In regards to amended claims 1 and 6, Applicant argues that the cited prior art, including Mukaiyama, does not disclose control in a rescue mode in which when a vehicle detects an obstacle while in route to a parking space, parking control is suspended and a new direction is calculated. 
	Examiner respectfully disagrees. Mukaiyama discloses control in a rescue mode in which when a vehicle detects an obstacle while in route to a parking space, parking control is suspended and a new direction is calculated (“The determination of contact … between the vehicle 2 … and the obstacle, us[es] … the detection result of the vehicle-mounted sensor 21.” See at least ¶ 38. That is, contact determination involves detecting an obstacle. “After the contact determination is performed, the vehicle 2 is moved to the predetermined removal position … using the automatic drive control …. the traveling path 42 that is necessary for the reaction-processing such as the rescue operation …. can be ensured.” Emphasis added; see at least ¶ 74; see also FIG. 10. In other words, when an obstacle is detected during contact determination, the vehicle’s parking is suspended. Then, a rescue mode is performed in which the vehicle maneuvers—via a new direction—to a rescue position.). 
	Accordingly, the rejection of claims 1–6 under § 103 is maintained.

Claim Objections
Claims 1 and 6 are objected to because of claim informalities.
	As to claim 1, claim element “recue” appears to be a typo of rescue. Continuing, claim element “wherein the performing” is grammatically confusing; the claim element appears that it should be amended to rather read: wherein the performance; or wherein [[the]] performing. 
	Claim 6 is objected to for the same reasons as claim 1 regarding claim element “wherein the performing.” 
	Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. § 103 as being unpatentable over Mukaiyama (US20150353080A1) in view of Ohshima (US20160144857A1) and in view of Edling et al. (US20200324816A1; from here on referred to as Edling).

As to claim 1, Mukaiyama discloses a parking control method comprising:
	calculating a parking route to a target parking position on a basis of an operation command acquired from an operator (“Generates the traveling route of the vehicle 2 from the current position to the target position.” See at least ¶ 56; see also FIG. 3.);
	performing parking control of moving the vehicle along the parking route (“Performs the automatic drive control … to move from the current position to the target position.” See at least ¶ 57; see also FIG. 3.);
	determining whether or not an obstacle is detected on or near the parking route during the performing the parking control (“The determination of contact … between the vehicle 2 … and the obstacle, us[es] … the detection result of the vehicle-mounted sensor 21.” See at least ¶ 38. That is, contact determination involves detecting an obstacle.);
	when the obstacle is detected, performing a rescue mode in which the parking control to the target parking position is suspended before the vehicle reaches the target parking position (“After the contact determination is performed, the vehicle 2 is moved to the predetermined removal position … using the automatic drive control …. the traveling path 42 that is necessary for the reaction-processing such as the rescue operation …. can be ensured.” Emphasis added; see at least ¶ 74; see also FIG. 10. In other words, when an obstacle is detected during contact determination, the vehicle’s parking is suspended. Then, a rescue mode is performed in which the vehicle maneuvers to a rescue position.), wherein performing the rescue mode comprises:
	calculating a moving direction of the vehicle in a passage for vehicles adjacent to the target parking position (“The traveling route generation unit 203 generates the traveling route [i.e., a moving direction] of the vehicle 2 from the current position to the target position (removal position).” Emphases added; see at least ¶ 65 and FIG. 10. Note that element 42 in FIG. 10 corresponds to a passage for vehicles adjacent to the target parking position. To summarize, a moving direction towards a rescue position corresponds to a moving direction of the vehicle in a passage for vehicles adjacent to the target parking position.); and
	moving the vehicle in the moving direction (“The traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position).” See at least ¶ 65 and FIG. 10.).
	Mukaiyama fails to explicitly disclose calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position.
	However, Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position (“The travel direction determiner 23B is configured to … determine … directions of travel of lanes of the parking lot.” See at least ¶ 55; see also ¶ 43. “It is determined whether or not a travel path along which the automatically driven vehicle 2 can be automatically driven to a location of the user 3 has been set up based on the travel directions of the lanes.” Emphasis added; see at least ¶ 115. See also FIG. 10, which shows that the vehicle’s moving direction is calculated based on a traffic direction of a passage adjacent to the parking position). 
	Mukaiyama discloses a parking control method comprising detecting an obstacle and subsequently performing a rescue mode, the rescue mode comprising calculating a moving direction of the vehicle in a passage adjacent to the target parking position. Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction of the passage adjacent to the target parking position. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukaiyama and include the feature of: calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position, as taught by Ohshima, because taking into account the traffic direction is a useful feature for, as suggested by Ohshima, “increasing the reliability of automatic driving of [an] automatically driven vehicle in a parking lot.” See at least ¶ 9.
	The combination of Mukaiyama and Ohshima fails to explicitly disclose calculating a parking route to a target parking position on a basis of an operation command acquired from an operator located outside a vehicle.
	However, Edling teaches calculating a parking route to a target parking position on a basis of an operation command acquired from an operator located outside a vehicle (“A vehicle 1 is to be made to leave a parking space which is aligned perpendicular to the roadway RW, in a remote-controlled manner by the user 2 who is located in the environment of the vehicle 1.” Emphasis added; see at least ¶ 52; see also FIG. 1). 
	Mukaiyama discloses a parking control method comprising detecting an obstacle and subsequently performing a rescue mode, the rescue mode comprising calculating a moving direction of the vehicle in a passage adjacent to the target parking position. Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction of the passage adjacent to the target parking position. Edling teaches calculating a parking route to a target parking position on a basis of an operation command acquired from an operator located outside a vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukaiyama and Ohshima with the feature of: calculating a parking route to a target parking position on a basis of an operation command acquired from an operator located outside a vehicle, as taught by Edling, because this feature is a useful feature for, as suggested by Edling, providing “an improved parking operation on the basis of the location information of the [outside] vehicle user.” See at least ¶ 4. 

Independent claim 6 is rejected under the same rationale as claim 1 as the claims recite similar subject matter but for minor differences.

As to claim 2, Mukaiyama fails to disclose moving the vehicle so that the moving direction of the vehicle in the passage is along the traffic direction.
	However, Ohshima teaches moving the vehicle so that the moving direction of the vehicle in the passage is along the traffic direction (“The travel direction determiner 23B is configured to … determine … directions of travel of lanes of the parking lot.” See at least ¶ 55; see also ¶ 43. “In step S26, it is determined whether or not a travel path along which the automatically driven vehicle 2 can be automatically driven to a location of the user 3 has been set up based on the travel directions of the lanes.” See at least ¶ 115. See also FIG. 10, which shows the vehicle’s moving direction is calculated based on a traffic direction of a passage adjacent to the parking position).
Mukaiyama discloses a parking control method comprising detecting an obstacle and subsequently performing a rescue mode, the rescue mode comprising calculating a moving direction of the vehicle in a passage adjacent to the target parking position. Ohshima teaches moving the vehicle so that the moving direction of the vehicle in the passage is along the traffic direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukaiyama and include the feature of: moving the vehicle so that the moving direction of the vehicle in the passage is along the traffic direction, as taught by Ohshima, because moving along the traffic direction is a useful feature for, as suggested by Ohshima, “increasing the reliability of automatic driving of [an] automatically driven vehicle in a parking lot.” See at least ¶ 9.

As to claim 3, Mukaiyama discloses moving the vehicle to a target parking position side in a width direction of the passage (“The traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position) using, for example, the map data of the parking lot 40.” See at least ¶ 65; see also FIGS. 5–10.).

As to claim 4, Mukaiyama discloses:
	specifying a next target parking position (“In a case where the vehicle 2 is moved to the predetermined removal position, the vehicle 2 is caused to once return to the traveling path 42, and then, is moved to the removal position using the history information of the automatic drive control to the target parking space 41a.” See at least ¶ 74; see also FIG. 10); and
	moving the vehicle to the next target position side in a width direction of the passage (“The traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position) using, for example, the map data of the parking lot 40.” See at least ¶ 65; see also FIGS. 5–10). 

As to claim 5, the combination of Mukaiyama and Ohshima fails to explicitly disclose:
	detecting a position of the operator; and
	moving the vehicle to an operator side in a width direction of the passage.
	However, Edling teaches:
	detecting a position of the operator (“The position of the vehicle user 2 who is located outside of the vehicle 1 but in a close local relationship to the vehicle 1 is captured.” See at least ¶ 57; see also FIGS 1 and 5.); and
	moving the vehicle to the operator side in a width direction of the passage (“A provisional vehicle target position PTP and a provisional vehicle motion path PMP are subsequently determined by means of the parking assistance system 4 (S11). The provisional vehicle target position PTP can … be fixed … by integrating the vehicle user 2, in particular by the parking assistance system 4 interacting with the vehicle user 2 via the device 3.” See at least ¶ 58; see also FIG. 1.).
	Mukaiyama discloses a parking control method comprising detecting an obstacle and subsequently performing a rescue mode, the rescue mode comprising calculating a moving direction of the vehicle in a passage adjacent to the target parking position. Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction of the passage adjacent to the target parking position. Edling teaches detecting a position of an operator and moving the vehicle to the operator side in a width direction of the passage. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukaiyama and Ohshima with the features of: detecting a position of the operator; and moving the vehicle to the operator side in a width direction of the passage, as taught by Edling, because remote control of parking is a well-known feature in the art for aiding an operator to control a vehicle’s parking from an advantageous point-of-view—i.e., outside the vehicle. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./
Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668